Mr. Justice Hebel dissenting: I am unable to agree with the conclusion of the court in,the instant case for the reason that the officers of the Depositors State Bank, a banking corporation, had knowledge of ownership by Kathryn A. Calek of the certificates representing 59 shares of the common stock of Commonwealth Edison Company, which said certificates were registered on the books of the company in her name. These certificates were in a joint deposit box in the Depositors State Bank, which box was in the names of Kathryn A. Calek and J ames A. Calek, her husband. On or about October 3, 1931, he removed the above certificates of stock and presented them to one Ratajczak, cashier of the bank, in an attempted compliance with a so-called “take-over agreement” of March 28,-1931, to which Calek and the bank were parties. These certificates were offered to the bank without the knowledge, consent or authorization of his wife. Under the “take-over agreement,” the Depositors State Bank took over the assets and assumed all the liabilities of the Southwest State Bank, and agreed to liquidate said liabilities within a period of two years. The Depositors State Bank became insolvent on January 18,1932, and has been continuously and is now in receivership. The assets and liabilities of the Southwest State Bank taken over and assumed by the Depositors State Bank were not liquidated within a period of two years and are now in the process of liquidation. There does not seem to be any question as to the ownership of the certificates of the shares of stock of the Commonwealth Edison Company except that her name appears to have been indorsed on the back of this stock. The facts, however, are that when Mr. Calek, who was an officer of this bank, presented the shares of stock that were called for by the “take-over agreement,” his attention was called to the fact that the stock was not deposited by him, and that when he deposited the shares of stock finally, Ratajczak, who was the vice-president and cashier of Depositors State Bank, called his attention to the fact that these shares of stock were not in his name but in the name of Mrs. Calek, his wife, and that unless a power of hypothecation was signed by Mrs. Calek, he could not use the certificates. Calek stated that he would try to get the power of hypothecation, and thereupon the cashier, not wanting to accept them, took the certificates to Mr. Mathias, the president, and called the attention of the president to the condition of the certificates and that they could not be accepted without the power of hypothecation, and that he did not want to accept them. The president, thereupon, stated to Calek that the certificates were in his wife’s name; but directed the cashier to take the certificates and to “be sure you get that power from him.” However, it appears that Mr. Calek never obtained nor delivered to the bank the signed power of hypothecation of Mrs. Calek. So, it appears from the facts as related that the shares of stock in question were removed from the box without the consent of Mrs. Calek, and that she had no knowledge of nor did she consent to or authorize the delivery of said certificates to the bank; that during the intermediate time, she received the dividend checks issued by the Commonwealth Edison Company, and there was nothing to create a suspicion in her mind that the certificates had been turned over by Mr. Calek to the bank. Under the circumstances and facts stated here, it appears that the parties had knowledge of the ownership of the certificates in question and that the bank was not a bona fide holder for value without notice. For that reason I am of the opinion that the court should have affirmed the decree entered by the trial court that the petitioner, Kathryn A. Calek, was the owner of and entitled to the possession of the stock.